                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


                                                   )
RAYMOND AYERS,                                     )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )                 Case No. 2:21-cv-2383-JTF-atc
                                                   )
CITY OF MEMPHIS, TENNESSEE, et al.,                )
                                                   )
       Defendant.                                  )
                                                   )


                       ORDER DIRECTING CLERK TO MODIFY DOCKET


       This pro se case was docketed under Nature of Suit Code 440. According to the Civil

Nature of Suit Code Descriptions, 440 applies to “Other Civil Rights” claims excluding claims

against corrections officials and relates to an “[a]ction alleging a civil rights violation other than

the specific civil rights categories listed below or a violation related to prison.”

       Upon review of the complaint, the Court has determined that a more appropriate Nature of

Suit Code for this case is 555 which is described as an “[a]ction by current prisoner, or former

prisoner or their families alleging a civil rights, Federal Tort Claims Act, or state law claim with

respect to a condition of prison life, whether general circumstances or particular episodes.

Examples: inadequate medical care or excessive force by prison guards.” Although the allegations

are somewhat vague, the complaint alleges false imprisonment and illegal search and seizure.

(ECF No. 2 at PageID 2–4.) Further, the claims are asserted against the Shelby County Sheriff,

deputy sheriffs at the jail, as well as other government and law enforcement officials. (Id. at

PageID 12.)
       The Clerk is DIRECTED to modify the docket and change the Nature of Suit for this

lawsuit from 440 Civil Rights Other to Nature of Suit Code 555 Prison Condition.


       IT IS SO ORDERED this 21st day of June, 2021.


                                                      s/ John T. Fowlkes, Jr.
                                                      JOHN T. FOWLKES, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
